--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
 
Exhibit 10.1
 


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 28, 2006, is entered into by and among WELLCARE HEALTH PLANS, INC.
(formerly known as WellCare Group, Inc., successor by merger to WellCare
Holdings, LLC), a Delaware corporation (the “Parent”), WCG HEALTH MANAGEMENT,
INC. (formerly known as WellCare Health Plans, Inc.), a Delaware corporation
(“WCGHM”), THE WELLCARE MANAGEMENT GROUP, INC., a New York corporation (“WMG”),
and COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (“CHM”, and
together with WCGHM and WMG, the “Borrowers” and each individually, a
“Borrower”), each Person identified on the signature pages hereto as a
“Subsidiary Guarantor” (the “Subsidiary Guarantors”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, “Administrative
Agent”) under the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the Parent, the Subsidiary Guarantors, the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of May 13, 2004 (as amended,
modified or supplemented from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrowers have requested that the Credit Agreement be amended as
set forth herein; and
 
WHEREAS, the Required Lenders have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




PART 1
DEFINITIONS


SUBPART 1.1 Certain Definition. Unless otherwise defined herein or the context
otherwise requires, the following term used in this Amendment, including its
preamble and recitals, has the following meaning:
“Second Amendment Effective Date” has the meaning ascribed thereto in Subpart
3.1.


SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.


 
 

--------------------------------------------------------------------------------

 


PART 2 
AMENDMENT TO CREDIT AGREEMENT


SUBPART 2.1 Section 6.10. Section 6.10 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


SECTION 6.10 Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by Parent and the Subsidiaries in any period set forth below
to exceed the amount set forth below for such period:


Period
 
Amount
 
January 1, 2004 through December 31, 2004
$9,000,000
January 1, 2005 through December 31, 2005
$30,000,000
January 1, 2006 through December 31, 2006
$35,000,000
January 1, 2007 through December 31, 2007 and each year thereafter
$30,000,000



The amount of any Capital Expenditures permitted to be made in respect of any
period above shall be increased by the amount of permitted Capital Expenditures
set forth above for the immediately preceding period that were not made during
such preceding period. Capital Expenditures in any period shall be deemed to
use, first, the amount set forth above for such period and, second, any amount
carried forward to such period pursuant to this paragraph.


 
PART 3
CONDITIONS TO EFFECTIVENESS


SUBPART 3.1 Second Amendment Effective Date. This Amendment shall be and become
effective as of the date on which all of the conditions set forth in this Part 3
shall have been satisfied (the “Second Amendment Effective Date”) and thereafter
this Amendment shall be known, and may be referred to, as the “Second
Amendment.”


SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative Agent
shall have received counterparts (or other evidence of execution, including
telephonic message, satisfactory to the Administrative Agent) of this Amendment,
which collectively shall have been duly executed on behalf of each of the
parties hereto.


SUBPART 3.3 Execution of Lender Consents. The Administrative Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Administrative Agent) of executed consents, in
substantially the form of Exhibit A attached hereto, from the Required Lenders
authorizing the Administrative Agent to enter into this Amendment on their
behalf. The delivery by the Administrative Agent of its signature page to this
Amendment shall constitute conclusive evidence that the consents from the
Required Lenders have been obtained.


SUBPART 3.4 Management Agreement. The Administrative Agent shall have received a
copy, certified by a Financial Officer of the Parent as true and complete, of
each management agreement (including any amendments thereto) between CHM and an
HMO Subsidiary.


SUBPART 3.5 Payment of Fees.  The Borrowers shall have paid in full all
reasonable out-of-pocket fees and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation, the reasonable fees and expenses of Moore & Van
Allen PLLC.


SUBPART 3.6 Other. The Administrative Agent shall have received such other
documents, agreements or information which may be reasonably requested by the
Administrative Agent relating to the existence of the Loan Parties, the
corporate authority for and the validity of this Amendment and the transactions
contemplated hereby, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent in its sole good faith
discretion.



 
 

--------------------------------------------------------------------------------

 
 
PART 4 
MISCELLANEOUS


SUBPART 4.1 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) no Default or
Event of Default exists under the Credit Agreement or any of the other Loan
Documents or will exist under the Credit Agreement, in each case after giving
effect to this Amendment, and (b) the representations and warranties set forth
in Article III of the Credit Agreement are, subject to the limitations set forth
therein, true and correct in all material respects as of the date hereof (except
for those which expressly relate to an earlier date).
 
SUBPART 4.2 Reaffirmation of Obligations and Guarantees. The Parent and each
Borrower hereby ratifies the Credit Agreement and acknowledges and reaffirms (a)
that it is bound by all terms of the Credit Agreement applicable to it and (b)
that it is responsible for the observance and full performance of its respective
Obligations. The Parent and each Subsidiary Guarantor hereby ratifies the
Guarantee and Collateral Agreement and acknowledges and affirms or reaffirms (a)
that it is bound by all terms of the Guarantee and Collateral Agreement
applicable to it and (b) that it is responsible for the observance and full
performance of its respective obligations and guarantees thereunder.


SUBPART 4.3 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 4.4 Credit Agreement. As used in the Credit Agreement, the terms
“Agreement”, “Credit Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto”,
and words of similar import shall mean, from and after the date hereof, the
Credit Agreement as amended by this Amendment.
 
SUBPART 4.5 Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of the Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.


SUBPART 4.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).


SUBPART 4.7 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


SUBPART 4.8 General. Except as amended hereby, the Credit Agreement and all
other Loan Documents shall continue in full force and effect.


[remainder of page intentionally left blank]







 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 
BORROWERS: 
 
WCG HEALTH MANAGEMENT, INC.
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO
 
THE WELLCARE MANAGEMENT GROUP, INC.
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO 
 
COMPREHENSIVE HEALTH MANAGEMENT, INC. 
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO 




PARENT: 
 
WELLCARE HEALTH PLANS, INC.
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO


SUBSIDIARY GUARANTORS: 
 
HARMONY HEALTH SYSTEMS, INC.
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO

HARMONY HEALTH MANAGEMENT, INC. 
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO


HARMONY BEHAVIORAL HEALTH, INC.
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO


HARMONY BEHAVIORAL HEALTH IPA, INC.
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO



COMPREHENSIVE HEALTH MANAGEMENT OF FLORIDA, L.C.
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO


COMPREHENSIVE LOGISTICS, LLC
 
By: /s/  Todd S. Farha
Name: Todd S. Farha    
Title: President and CEO


 


--------------------------------------------------------------------------------

 


WELLCARE HEALTHCARE PLANS, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT


ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent on behalf of the Required Lenders




By:  /s/  Jeanette A. Griffin  
Name: Jeanette A. Griffin    
Title: Director







 


--------------------------------------------------------------------------------

 
 
WELLCARE HEALTHCARE PLANS, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT



EXHIBIT A


[FORM OF]
CONSENT TO SECOND AMENDMENT
TO CREDIT AGREEMENT


This Consent is given pursuant to the Credit Agreement, dated as of May 13, 2004
(as previously amended and modified, the “Credit Agreement”; and as further
amended by the Amendment (as hereinafter defined), the “Amended Credit
Agreement”), by and among WELLCARE HEALTH PLANS, INC. (formerly known as
WellCare Group, Inc., successor by merger to WellCare Holdings, LLC), a Delaware
corporation (the “Parent”), WCG HEALTH MANAGEMENT, INC. (formerly known as
WellCare Health Plans, Inc.), a Delaware corporation (“WCGHM”), THE WELLCARE
MANAGEMENT GROUP, INC., a New York corporation (“WMG”), and COMPREHENSIVE HEALTH
MANAGEMENT, INC., a Florida corporation (“CHM”, and together with WCGHM and WMG,
the “Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, “Administrative Agent”) under the Credit Agreement.
Capitalized terms used herein shall have the meanings ascribed thereto in the
Amended Credit Agreement unless otherwise defined herein.


The undersigned hereby approves the amendment of the Credit Agreement effected
by the Second Amendment to Credit Agreement (the “Amendment”), dated as of
September [__], 2006 by and among the Borrowers, the Parent, the Subsidiary
Guarantors party thereto, and the Administrative Agent and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Amended Credit Agreement.


Delivery of this Consent by telecopy shall be effective as an original.


A duly authorized officer of the undersigned has executed this Consent as of the
___ day of ______________, 2006.  ______________________________, as a Lender


 
By:
 
Name:
 
Title:


 



